Case: 19-10201 Doc:17 Filed: 03/01/19 Page: 1 of 32

IN THE UNITED STATES BANKRUPTCY COURT FOR
THE WESTERN DISTRICT OF OKLAHOMA

IN RE: Gary Dean Milchesky, dr.

Chapter 7

)
) Case No. 19-10201-SAH
)

DEBTOR )

‘MOTION FOR RELIEF FROM AUTOMATIC STAY AND NOTICE OF
INTENT TO SEEK ABANDONMENT OF PROPERTY,
WAIVER OF RULE 4001 (a) (3)
BRIEF IN SUPPORT THEREOF
AND NOTICE OF OPPORTUNITY FOR HEARING

COMES NOW, USAA Federal Savings Bank, a corporation, or its
successors or assigns, (hereinafter referred to as Movant) and
pursuant to the provisions of Title 11 U.S.C Sections 361, 362
and 554, moves the Court to grant it relief from the automatic
stay and order abandonment of the subject property.

In support of its Motion, Movant alleges and states as
follows:

i. That the original makers, for a good and valuable
consideration, made, executed and delivered to the Payee, a
certain written purchase money promissory note,

2. As a part of the same transaction, and to secure the
payment of said note and the indebtedness represented thereby,
the said makers, being then the owners of the real estate
hereinafter described, made, executed and delivered to the Payee,
their purchase money real estate mortgage in writing, and therein
and thereby mortgaged and conveyed to said mortgagee the

following described real estate situated in Cleveland County,

State of Cklahoma, to-wit:
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 2 of 32

LOT SEVENTEEN (17), IN BLOCK ONE (1), OF

RENAISSANCE CROSSING, TO THE CITY OF MOORE,

CLEVELAND COUNTY, OKLAHOMA, ACCORDING TO THE

RECORDED PLAT THEREOF;
with the buildings and improvements and the appurtenances,
hereditaments and all other rights thereunto appertaining or
belonging, and all fixtures then or thereafter attached or used
in connection with said premises.

3. Movant is the current owner and holder of the note and
mortgage above referenced,

4. Default has been made upon said note and mortgage.
After allowing all just credits, there is due to Movant on said
note and mortgage the sum of $150,207.85, with 3.250% interest
per annum thereon from October 1, 2018, until paid; together
with advances, costs and attorney fees, for which amounts said
mortgage is a first, prior and superior lien upon the real estate
and premises above described.

5. The mortgage of Movant constitutes a valid first lien
against the mortgaged property, prior and superior to any right,
title, lien, estate or interest of the Debtors or any other
party.

6. The Debtor has no equity in the mortgaged property.

7. The mortgaged property is not necessary to an effective

reorganization.
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 3 of 32

8. Movant will suffer irreparable injury, loss and damage
unless the automatic stay is lifted so as to permit Movant to
commence with its foreclosure action. The irreparable injury
will be a greater accrual of interest on the unpaid principal
balance and a potential deterioration of the property without the
ability of lender to conduct property preservation efforts. In
the alternative, the Debtor be required to provide Movant with
adequate protection of its interest in the mortgaged property.
Movant requests that the court waive the provisions of Rule
4001 (a) (3) which provides for a stay of fourteen (14} days
following the entry of an order granting a motion for relief from
stay. The basis for the waiver of the 14 day stay is that the
lender will suffer irreparable injury, a greater accrual of
interest on the unpaid principal balance and a potential
deterioration of the property without the ability of the iender
te conduct property preservation efforts.

9. The mortgaged property is burdensome to the estate or is
of inconsequential value to the estate and it is therefore in the
best interest of the estate and the Debtors that relief from the
automatic stay be granted and that the mortgaged property be
abandoned so as to permit Movant to proceed in State Court with

an action for foreclosure.
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 4 of 32

10. Notice of the Motion has been afforded to the Trustee,
the Debtor and to all parties claiming an interest in the subject
property.

11. WNoteholder directly or through an agent, has possession
of the promissory note. The promissory note is either made
payable to Noteholder or has been duly endorsed. Noteholder is
the original mortgagee or beneficiary or the assignee of the
security instrument for the referenced loan.

12. Nationstar Mortgage LLC dba Mr Cooper services the loan
on the property referenced in this Motion for Relief. In the
event the automatic stay in this case is modified, this case
dismisses, and/or the debtor obtains a discharge and a
foreclosure action is commenced on the mortgaged property, the
foreclosure will be conducted in the name of USAA Federal Savings

Bank “Noteholder”.,
NOTICE OF OPPORTUNITY FOR HEARING

Your rights may be affected. You should read this
document carefully and consult your attorney about your
rights and the effect of this document. If you do not
want the Court to grant the requested relief, or you
wish to have your views considered, you must file a
written response or objection to the requested relief
with the Clerk of the United States Bankruptcy Court
for the Western District of Oklahoma, 215 Dean A, McGee
Ave., Oklahoma City, OK 73102 no later than 14 days
from the date of filing of this request for relief.

You should also mail a file-stamped copy of your
response or objection to the undersigned
movant/movant's attorney [and others who are required
to be served] and file a certificate of service with
the Court, If no response or objection is timely
filed, the Court may grant the requested relief without

4
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 5 of 32

a hearing or further notice. The 14 day period
includes the 3 days allowed for mailing provided for in
Rule 9006(£) Fed. R.Bankr.Proc.

WHEREFORE, Movant moves the Court for an Order vacating or
modifying the automatic stay herein as provided by 11 U.S.C.
Section 362 and directing the Trustee herein to abandon the
mortgaged property as authorized by 11 U.S.C. Section 554 so as
to permit Movant and other interested parties to enforce their

liens against the mortgaged property.

USAA Federal Savings Bank,

BY: _s/Bret D. Davis
BRET D. DAVIS #15079
LAMUN MOCK CUNNYNGHAM & DAVIS, P.c.
5613 N Classen Boulevard
Oklahoma City, Oklahoma 73118-1295
{405) 840-5900
Attorney for Movant
bdavis@lamunmock.com
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 6 of 32

CERTIFICATE OF SERVICE

I hereby certify that on the [et day otflarc h , 2019,

a true and correct copy of the Motion for Relief an andonment
of Property was electronically served using the CM/ECF system,
namely:

B. David Sisson
Attorney for Debtor

Susan 7. Manchester
Trustee

United States Trustee

Further I certify that on the ]af aay ot bre j , 2019

copies of the Motion to Lift Stay and Abandonment of property
were forwarded via U.S. Mail, first class, postage prepaid and
properly addressed to the following at the addresses shown below
and all parties listed on the matrix attached hereto:

Garry Dean Milchesky, dr.
2500 24th Ave NE
Norman, OK 73071

s/Bret D. Davis
Case: 19-10201

Label Matrix for local noticing
1087-5

Case 19-10201

Western District of Oklahoma
Oklahoma City

Mon Feb 25 14:13:01 CST 2019

Chase Card Services
Correspondence Dept

Po Box 15298

Wilmington DE 19850-5298

Jezemy Williams and Avber Taylor
809 SH 37th
Moore OK 73160-7749

Reynolds Riding Vogt & Morgan
2290 First National Center
12) N Robinson

Oklahoma City GX 73102-7808

US AG CIVIL TRIAL SECTION
CENTRAL REGION

BQ BOX 7238

BEN FRANKLIN STATION
WASHINGTON DC 20044-7238

Usaa Federal Savings Bank
Attn; Bankruptcy

10750 Mcdermott Freeway
San Antonie TX 78298-1600

Susan J, Manchester
1100 N Shartel
Oklahoma City, OK 73103-2602

Doc: 17 Filed: 03/01/19

USBC Western District of Oklahoma
215 Dean A. McGee
Oklahoma City, OX 73102-3426

Compsource Mutual Insurance Company
1901 N Walaut Ave
Oklahoma City OK 73105-3295

Kenneth MeCall 3r
3001 24th Ave NE
Norman OK 73071

Tinker Feu

Attn: Bankruptcy

Po Box 45750

Tinker AFB OX 73145-0750

USSA Federal Saving Sank/Nationstar
Attn: Bankruptey

8950 Cypress Waters Blvd, Ste B
Coppell TX 75019-4620

B David Sisson

PQ Box 534

305 £ Comanche St
Norman, OK 73069-6008

Page: 7 of 32

Amex
Correspondence/Bankruptcy
Bo Box 981546

El Pago TX 79998-1540

(p) INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 7346

PHILADELPHIA PA 19101-7346

(p) OKLAHOMA TAX COMMISSION
GENERAL COUNSEL $ OFFICE

100 N BROADWAY AVE SUITE 150)
OKLAHOMA CIETY OK 73102-8601

U S ATPORNEY

TRS BANKRUPTCY

219 W PARK SUITE 400
OKLAHOMA CITY OK 73102-5602

United States Trustee

United States Trustee

245 Dean A. McGee Ave., 4th Floor
Oklahoma City, OK 73102-3479

Garry Dean Milchesky Jr.
2500 24th Ave KE
Norman, OX 73071-7702

The preferred mailing address (p}) abeve has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.8,C. 342(f) and Fed. R.Bank.P. 2002 (g) (4).

INTERNAL REVENUE SERVICE
CENTRALIZED INSOLVENCY OPERATIONS
PO BOX 21126

Philadelphia PA 19214-0526

OKLAKOMA TAX COMMISSION
BO BOX 269066
Oklahoma City OK 73126-9066

End of Label Matrix

Mailable recipients 18
Bypassed recipients 4
Total 18
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 8 of 32

Recording Requested By:
USAA FEDERAL SAVINGS BANK

When Recorded Return To:

DOCUMENT ADMINISTRATION
USAA FEDERAL SAVINGS BANK
ag50 CYPRESS WATERS BLVD
SUITE B

COPPELL, TX 78019

 

AREA

 

CORPO E ASSIGNMENT OF MORTGAGE
Cleveland, Oxlahorma
SELLER'S SERVICING #:41824263389 "MILCHESKY"

NUN #: TOO10S620006279257 SIS #: 1-888-679-6377

Date of Assignment: February 18th, 2019

Assignor, MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR
USAA FEDERAL SAVINGS BANK ITS SUCCESSORS AND ASSIGNS at P.O. BOX 2026, FLINT, Ml
48601-2026

Assignee: USAA FEDERAL SAVINGS BANK af 10750 MCDERMOTT FREEWAY, SAN ANTONIO, TX
78288

Executed By: GARRY D MILCHESKY, JR AKA GARRY MILCHESKY AND AMY MILCHESKY, HUSBAND
AND WIFE To: MERS USAA FEDERAL SAVINGS BANK FEDERALLY CHARTERED SAVINGS BANK
Date of Mortgage: 11/21/2016 Recorded: 12/19/2076 in Baok/Reel/Liber: 5628 Page/Folio: 34 as
instrument No.: 42148 In the County of Cleveland, State of Oklahoma.

Property Address: 809 SW 37TH ST, MOORE, OX 73460
Legal: See Exhibit "A" Attached Hereto And By This Reference Made A Part Hereof

KNOW ALL MEN BY THESE PRESENTS, that for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the said Assignor hereby assigns unto the above-named
Assignee, the sald Mortgage having an original principal sum of $156,013.00 with interest, secured thereby,
and the full benefit of all the powers and of ail the covenants and provisos therein contained, and the said
Assignor hereby grants and conveys unto the said Assignee, the Assignor's interest under the Mortgage.

TO HAVE AND TO HOLD the said Mortgage, and the said properly unto the said Assignee forever,
subject to the terms contained in said Mortgage.

MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC., SOLELY AS NOMINEE FOR USAA
FEGERAL SAVINGS BANK ITS SUCCESSORS AND ASSIGNS
On Februafy 18th, 2018

 

By;
DARTELA HORVATH, Vice President

STATE OF Texas
COUNTY OF Dalias

On February 18th, 2049, before me, OMAR BASPED, a Notary Public in and for Callas in the State of
Texas, personally appeared DANIELA HORVATH, Vice President, personally known to me (or proved fo me
on the basis of satisfactery evidence) te be the persan{s} whose name(s) is/are subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/her/their authorized
capacity, and that by his/her/their signature on the instrument the person(s), or the entity upon behalf of
which the person(s) acted, executed the instrument

 
      
   

OMAR BASPED
% Notary Public, State of Texas
Comm. Expires 12-04-2019
Notary 1D 130459859

WITNESS my hand and official seal,

I—— L
OMAR BASPED
Notary Expires: 12/04/2019 #130458850

 

 

(This area for notarial seal)

“GSTGS INA TT NAN 2018 08:00:16 Alt? NATTOSNATTACOIO02GNG00 1845809" OKCLEVE* 1821 283389 OKSTATE MORT ASSIGN ASSN
“BHE*AHENATT*
 

Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 9 of 32

Rite ee ea Re Eo pene

EXHIBIT ‘A’

Fite No.: 8807515n (bs)
Property: 809 SW 37TH ST, MOORE, OK 73160

The land referred to in this Report is situated in the STATE OF Okiahoma, COUNTY OF
CLEVELAND and described as follows:

LOT SEVENTEEN (17), IN BLOCK ONE (1), OF RENAISSANCE CROSSING, TO THE CITY OF
MOORE, CLEVELAND COUNTY, OKLAHOMA, ACCORDING TO THE RECORDED PLAT THEREOF,

Commonly known as: 809 SW 37TH ST, MOGRE, OK 73160
APN, 135477

HEUTE BEL-CHESKY )
52280982

FIRST AMERICAN ELS
MORTGAGE

MUSA QUEL TERE ELUATE

OK

 

 

 
Case: 19-10201 Doc:17_ Filed: 03/01/19 Page: 10 of 32

VA Case Number: 51-51-6-0628912
MIN: 1007056-3000627525-7
Loan #:

 

NOTE

 

THIS LOAN IS NOT ASSUMABLE WITHOUT THE APPROVAL OF THE
DEPARTMENT OF VETERANS AFFAIRS OR ITS AUTHORIZED AGENT.

November 21, 2016 Nioore Oklahoma
Date] {City} [State]

809 SW 37TH ST, MOORE, OK 73160
(Property Address]

i. BORROWER'S PROMISE TO PAY
In return for a loan that [ have received, | promise to pay U.S. $456,013.00 (this amount is called
“Principal’), plus interest, to the order of the Lender. The Lender is USAA Federal Savings Bank. | will
make all payments uncer this Note in the form of cash, check or money order,
| understand that the Lender may transfer this Note. The Lender or anyone whe takes this Note by
transfer and who is entitled ta receive payments under this Note is called the "Note Holder,”

2, INTEREST

Interest will be charged on unpaid principal until the full amount of Principal has been paid. | will pay
interest at a yearly rate of 3.250%,

The interest rate required by this Section 2 is the rate | will pay both before and after any default
described in Section 6(B) of this Note.

3. PAYMENTS

(A} Time and Place of Payments

| wil pay principal and interest by making a payment every month.

| will make my monthly payment on the 1st day of each month beginning on January 04, 2017.
| wil make these payments every month until ] have paid all of the principal and interest and any other
charges described below that | may owe under this Note. Each monthly payment will be applied as of its
scheduled due date and will be apptied to interest before Principal. if, on December 01, 2046, | still owe
amounts under this Note, | will pay those amounts in full on that date, which is called the “Maturity Date.”

I will make my monthly payments at USAA Payment Processing, PO Box 650660, Dallas, TX
75265-0660 or at a different place if required by the Note Holder.

{B) Amount of Monthly Payments

My monthly payment will be in the amount of U.S. $678.98.

4, BORROWER'S RIGHT TO PREPAY

[ have the right to prepay at any time, without premium or fee, the entire debt evidenced by this Note,
or any part thereof not less than the amount of one installment, or $190.00, whichever is fess. Any
prepayment in full of the debt shall be credited on the date received, and no interest may be charged after
that date. Any partial prepayrment made on any day other than an installment due date need not be
credited until the next following installment due date or 30 days after the date of the partial prepayment,
whichever Is earlier,

5 LOAN CHARGES

If a jaw, which applies to this loan and which sets maximum foan charges, is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with this loan exceed the
permitted limits, then: {a} any such loan charge shall be reduced by the amount necessary fo reduce the
charge to the permitted limit; and (b} any sums already coltected from me which exceeded permiftad limits
will be refunded to me. The Note Holder may choose to make this refund by reducing the Principal | owe
under this Note or by making a direct payment to me. If a refund reduces Principal, the reduction will be

TAT Ca

eee
MULTISTATE FIXED RATE NOTE—Singif Family—UNIFORM INSTRUMENT
Morlsage Cadence Docuinent Canter @ 3654 01/14 Page 1 of 3

  

  

 

 

 

 

 

 

 
Case: 19-10201 Doc:17 Filed: 03/01/19 Page: 11 of 32

 

VA Gase Number: 51-54-6-0628912
MIN: 1081086-3000627925-7
Loan #52 ees

 

treated as a partial prepayment.

§& BORROWER'S FAILURE TO PAY AS REQUIRED

{A} Late Charge for Overdue Payments

lf the Note Holder has not received the full amount of any monthly payment by the end of 15 calendar
days after the date it is due, | will pay a late charge to the Note Holder. The amount of the charge will be
4.000% of my overdue payment. | will pay this late charge promptly but only once on each late payment,

{B) Befault

If [do not pay the full amount of each monthly payment on the date it is due, | will be in default.

(C}) Notice of Default

if lam in default, the Note Holder may send me a written notice telling me that if] do nat pay the
overdue amount by a certain date, the Note Holder may require me to pay immediately the full amount of
Principal which has not been paid and ail the interest that | owe on that amount. That date must be at least
30 days after the date on which the notice is mailed te me or delivered by other means.

{B} No Waiver By Note Holder

Even if, at 2 time when | am In default, the Note Holder does not require me to pay immediately in ful
as described above, the Note Holder will still have the right to do se if | arn in default at a later time.

{E} Payment of Note Holder’s Costs and Expenses

if the Note Holder has required me to pay immediately in full as described above, the Note Holder will
have the right to be paid back by me for all of its costs and expenses in enforcing this Note to the extent
not prohibited by applicable law. Those expenses include, for example, reasonable attorneys’ fees.

7. GIVING OF NOTICES

Unless applicable law requires a different method, any notice that must be given to me under this
Note will be given by delivering it or by mailing It by first class mail to me at the Property Address above or
at a different address if | give the Note Holder a notice of my different address.

Any notice that must be given to the Note Holder under this Note will be given by delivering it or by
mailing it by first class mail to the Note Holder at the address stated in Section 3{A) above or ai a different
address if! am given a notice of that different address.

8 OBLIGATIONS OF PERSONS UNDER THIS NOTE

if more than ane person signs this Note, each person is fully and personally obligated to Keep all of
the promises made in this Note, including the promise to pay the full amount owed. Any person who is a
guarantor, surety or endorser of this Note is also obligated to do these things. Any person who takes over
these obligations, including the obligations of a guarantor, surety or endorser of this Note, is also cbligated
to keep all of the promises made in this Note. The Note Holder may enforce its rights under this Note
against cach person individually or against alt of us together. This means that any one of Us may be
required to pay all of the amounts owed under this Note,

9. WAIVERS

[ and any other person who has obligations under this Note waive the rights of Presentment and
Notice of Dishaner. "Presentment" means the right to require the Note Holder to demand payment of
amounis due. “Notice of Dishonor’ means the right to require the Note Holder to give notice to other
persons that amounts due have not been paid.

10. ALLONGE, RIDER, ADDENDUM, ATTACHMENT OR OTHER MODIFICATION (HEREINAFTER
REFERRED TO AS ALLONGE) TO FHIS NOTE

if an allenge providing for payment adjustments, or for any other supplemental information, is
executed by me together with this Note, the covenants of the allonge shall be incarporated into and shall
amend and supplement the covenants of this Note as if the allonge were a part of this Note. [Check
applicable bex,]

 

 

 

  

itl ST,

MULTISTAR C NOTE—Sing AIFORM INSTRUMENT
Mortgage Cadanea Documonl Contur @ 3654 34/44 Page 2 of 3

  

 

 
Case: 19-10201 Doc:17 Filed: 03/01/19 Page: 12 of 32

VA Case Number: $1-54-6-0629912
MIN: 1001056-3000627925-7
Loan #

 

| ] Graduated Payment Allonge [ ] Other [specify]

1. UNIFORM SECURED NOTE
This Note is a uniform instrument with limited variations in some jurisdictions. In addition to the

protections given to the Note Holder under this Note, a Mortgage, Deed of Trust, or Security Deed (the
"Security insttument’}, dated the same date as this Note, protects the Note Holder from possible losses
which might result if { do not keep the promises which | make in this Note. That Security Instrument
describes how and under what conditions 1 may be required te make immediate payment in full of ali
amounts | owe under this Note. Same of those conditions are described as follows:

Transfer of the Property. This loan may be declared immediately due anc payable upon
transfer of the Property securing such loan to any transferee, unless the acceptability of the
assumption of the loan is established pursuant to Section 3714 of Chapter 37, Titke 38, United

States Code.
if Lender exercises this option, Lender shall give Borrower notice of acceleration, The

notice shall provide a period of not less than 30 days from the date the notice is given in
accordance with Section 14 within which Borrawer must pay all sums secured by this Security
Instrument. If Borrower fails to pay these sums prior to the expiration of this period, Lender may
invoke any remedies permitted by this Security Instrument without further notice or demand on

Borrower.

Borrower has executed and acknowledges receipt of this Note.

WITNESS THE HAND(S) AND SEAL(S} OF THE UNDERSIGNED

(Seal)

Borrowar=GARRY-Dmil GHESKY,

JR

{Sign Original Only]

Origination Gompany: USAA Federal Savings Bank
NMLSR ID: 401088

Originator: Delicia Y Phillips
NMLSR ID: 852087

Pay te the Order of
Without Recourse

USAA Federal Savings Bani

By:
Name3, Ma ces

Title: Assistant Vice President
Secondary Marketing

Hi ce

NIFORM [INSTRUMENT
Page 2 of 3

 
 
  

MULTISTA
Herlgage Cadence Qeaument Canter @ 3654 04/14

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 13 of 32

Filed: 12-19-2016 12:24:30 PM Doc Number: R 2016 42148 Book: RB 5628 Page:36

  
 

WHEN RECORDED, RETURN TO:
FIRST AMERICAN TITLE INSURANCE CO.
1500 SOLANA BLVD, BLDG, 6
WESTLAKE, TX 76262

Doc#:R 2016 42148
Bk&Pg:RB 5628 0036 - 0055
Filed: 12-19-2016 BW
12:24:30 PM M

  
  

il

 
   

      

 

Prepan ad: By= ete -

Aleria Hinton=: === =.

USAA Federal Savings Bank” | hereby certify that | received $156.01 and issued receipt

10750 McDermott Freeway No. 10174.0001 therefore in payment of mortgage tax on the within
San Antonio, TX 78288

Mortgage $5.00 filing fee. Dated this December 19, 2016
JIM REYNOLDS County Treasurer By Mary Havard, Deputy

[Space Above This Line For Recording Data]
MORTGAGE

   

VA Case Numbe

  
   
  

    
  

   

is 5 LOAN 1S NOJ ASSUMAB:
THE APPROVAL OF THE DEP
VETERANS AFFAIRS OR ITS AUTHORIZED

AGENT.

 
 

 

 
  

  
   
 

   
 

DEFINITIONS _ -
Words le-sections of this dociinent=ars-defin $ are defined in
Sectiong= [9 and: 20=Certainstules régarding the document are also
provided:in Section45. = = == = = =

 

 

 

 

(A) “Security Instrument” means this document, which is dated November 21, 2016, together with al
Riders to this document.

(8B) “Borrower” is GARRY D MILCHESKY, JR AKA GARRY MILCHESKY AND AMY
MILCHESKY, HUSBAND AND WIFE. Borrower Is the trustor under this Security Instrument.

(C) “MERS” is Mortgage Electronic Registration Systems, Inc. MERS is a separate corporation that is
acting solely as a nominee for Lender and Lender's successors and assigns. MERS is the beneficiary

      

  

UNnNQI

MC M O R T 6 GO TF &

 

 

 

 

 

 

 

 

 

 

Me

OKLAHOMA—Single Family--UNIFORM INSTRUMENT
Mortgage Cadence Document Center @ 3784 04/40 Page 1 of 14

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 14 of 32
Book: RB 5628 Page: 37

 

  

(B} “Lender” i is USAA | Federal Savings Bank. Lender | isa a Federally Chartered Savings Association
organized and existing under the laws of The United States of America. Lender’s address is 10750
McDermott Freeway, San Antonio, TX 78288-0544.

 

(E) “Note” means the promissory note signed by Borrower and dated November 21, 2016. The Note
states that Borrower owes Lender ONE HUNDRED FIFTY SIX THOUSAND THIRTEEN AND NO/100
Dollars (U.S. $156,013.00) plus interest. Borrower has promised to pay this debt in regular Periodic
Payments and to pay the debt in full not later than December 01, 2046,

cated Selow-under the Heading

itl

  
 
 
 

 

(F) “ TOperty? me: means eans thesptoperty 1 thar Ses Tra s

Properti =

(G)} “Lean” Fae F colt videndeaz6v the FoteZplueinseee aly prepayment #t charges and late
charges due under the Note, and all sums due under this Security Instrument, plus interest.

   
  

 

 

 

  

 

 

‘

 

ail

ad

({H) “Riders” means all Riders to this Security Instrument that are executed by Borrower. The following

Riders are to be executed by Borrower [check box as applicable]: kas
{ ] Condominium Rider [ ] Graduated Payment Rider
{[X] Planned Unit Development Rider [AX] Other(s) [specify]

Assumption Rider

 

 

 

  

 

i
smn

all controling: applicable Seat st Stéitecand" local datutes, regulations,
ordinantas a&teadminisfrativa:rules aad orders (that have the effect of-law) 45 well a&all applicable final,

.

(} “Appligable & Saw=neans

non-appéalable-judiciakopinians. If the Indebtedness secured hereby-is quaranteeéd oFinsured under Title
38, United States Code, such Title and Regulations issued thereunder and In effect on the date heraof
shall govern the rights, duties and liabilities of the parties hereto, and any provisions of this or other
instruments executed In connection with said indebtedness which are inconsistent with said Title or
Regulations are hereby amended te conform thereto.

 

iJ) “Community Association Dues, Fees, and Assessments" means all dues, fees, assessments
and other charges that are Imposed on Borrower or the Property by a condominium association,
homeowners association or similar organization.

(K} “Electronic Funds Traiister” near aty tianstée ot Tnds,_othercthan z a transaction originated by
check, draft: GE similarspaper instrument, which=is initiated: through: afzeleetranic términal, telephonic
instrum@nt, Géeipulér, oFfagtietic tafsso asso cider, aastreét, Br authorize aafifanciag institution to debit
or crediEan account=Such tenn inchides=but is tot limited=to -puint-ofssale-teanisfars, automated teller
machine transactions, transfers initiated by telephone, wire transfers, and automated clearinghouse

transfers.

 

(L} “Escrow Items” means those items that are described in Section 3.

{M) “Miscellaneous Proceeds” means any compensation, settlement, award of damages, or proceeds
paid by any third party (other than insurance proceeds paid under the coverages described in Section 5)

A HAN

OKLAHOMA Sinai Eariveeeanteo JFORNEIRSTRUMENT =
Mortgage Cadence Document Center © 3784 04710

 

 

 

 

 

 

 

 

 

  
     

Page 2ott +4

i

ith
i
li

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 15 of 32
Book: RB 5628 Page: 38

 

 

for: (i) damage | fo, or destruction of, the Property: ii coridemnation or other taking ¢ of ail or any part of the
Property; (ii) conveyance in leu of condemnation; or (iv) misrepresentations of, or omissions as to, the
value and/or condition of the Property.

(N) “Periodic Payment” means the regularly scheduled amount due for ()} principal and interest under
the Note, plus (ii) any amounts under Section 3 of this Security Instrument.

{O) “RESPA” means the Real Estate Settlement Procedures Act (12 U.S.C, §2601 et seq.) and its
implementing regulation, Regulation X (12 C.F.R. Part 1024), as they might be amended from time to
time, oraiay additional or sugcessor legisiatien ofrégdiatide: that goveras the same=Subject matter. As
used in 2his:Sééurityitistrument, “RESPA" refersio-alleequitemenitesand=testrictions that are imposed in

regard te: a=federagily rafal jated=mortgage | loa if ie ESaresioes S NE qualiffess “federally related
mortgage: loaszuindst RESP Az.

 

 

 

 

 

 

HE

{P) "Successor in Interest of Borrower” means any party that has taken title to the Property, whether
or not that party has assumed Borrower's obligations under the Note and/or this Security instrument.

TRANSFER OF RIGHTS IN THE PROPERTY

This Security Instrument secures to Lender: (i) the repayment of the Loan, and all renewals, extensions
and modifications of the Note; and (ii) the performance of Borrower's covenants and agreements under
this Security Instrument and the Note. For this purpose, Borrower does hereby mortgage, grant and
convey to MERS (solely as nominee for Lender and Lender's successors and assigns) and to the
successars andzassigns of MERS, with=pewer Serle rt Splowing described property located in the
COUNTY=SECEEVELAND = ses .

SEE LEGAL DESCRIPTION ATTACHED. HERETO ANE MADE ApART HEREGE =

 

i

  

   
  

 

‘

 

which currently has the address of 8098 SW 37TH ST MOORE, Oklahoma 73160 (“Property Address’):

TOGETHER WITH all the improvements now or hereafter erected on the property, and al
easements, appurtenances, and fixtures now or hereafter a part of the property. All replacements and
additions shall also be covered by this Security Instrument. All of the foregoing is referred to in this
Security Instrument as the “Property.” Borrower understands and agrees that MERS holds only legal title
to the interests granted by Borrower in this Security Instrument, but, if necessary to comply with law or
custom, MERS {as nominee for Lender and Lender's successors and assigns) has the right: to exercise
any or al-of thess interests, including, bubnotlimited:to, tre light to foreclose and sell the Property, and to
take anya loRE aq ofBender inelu uding=. 1 3

 
 
  

the right to grant ‘and convey the Property and that the Property. is unencumbered, except for
encumbrances of record, Borrower warrants and will defend generally the tite to the Property against all
claims and demands, subject to any encumbrances of record.

THIS SECURITY INSTRUMENT combines uniform covenants for national use and non-uniform
covenants with limited variations by jurisdiction to constitute a uniform security instrument covering real

property.

    

Mortgage Cadance Document Cantar o “3784 ogra _ Page 3 ial

 

ik
ill:
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 16 of 32
Book: RB 5628 Page: 39

 

 

UNIFORM COVENANTS. Borrower and Lender covenant and agree as follows:

i, Payment of Principal, Interest, Escrow items, Prepayment Charges, and Late Charges.
Borrower shall pay when due the principal of, and Interest on, the debt evidenced by the Note and any
prepayment charges and late charges due under the Note. Borrower shall also pay funds for Escrow Items
pursuant to Section 3, Payments due under the Note and this Security Instrument shall be made in U.S,
currency. However, if any check or other instrument received by Lender as payment under the Note or this
Security Instrument is returned to Lender unpaid, Lender may require that any or all subsequent payments
due under the Note and this Security Instrument be made in one or more of the following forms, as
selectedzby Lender: (a) cash; (b) money=order; {6% certified check, bank check, treasurers check or
cashier's=thecke provided axgiésuch check is-drawt-upon-annstitution whose:deposiis are Insured by a
federal agenny<insttumeatalifg, or entity: or (dElettroni Funds Svanster= = =

Payinehis=are-deeniéd feceived by.Lender witn regelved a&thetoc&tioredesignaied in the Note or at
such other location asariay be=designated:by Lerider irmaccordance-witimthe notice provisions in Section
14. Lender may return any payment or partial payment if the payment or partial payments are insufficient
to bring the Loan current. Lender may accept any payment or partial payment insufficient to bring the Loan
current, without waiver of any rights hereunder or prejudice to its rights to refuse such payment or partial
payments in the future, but Lender is not obligated to apply such payments at the time such payments are
accepted. If each Periodic Payment is applied as of its scheduled due date, then Lender need not pay
interest on unapplied funds. Lender may hold such unapplied funds until Borrower makes payment to
bring the Loan current. If Borrower does net do so within a reasonable period of time, Lender shall either
apply such funds or return them to Borrower. If not applied earlier, such funds will be applied to the
outstanding principal balance under the Note immediately. prior to forecigsure. No offset or claim which

 

 

il

 

Borrowaztnlgtichave now o&in the futareé-agains&Eender shall relieve Borrower frommaking payments

due underthe Noteaidahis Security iistrument o=periormiog thé covengpts<andaagreements secured by

this Secuiltydastrugient. == = = = = : = = =
2. =Applisation=of Payments of2Rrsceeds: Except as Gtherwisd=déserited ifthis Section 2, all

I

ik

payments accepted and applied by Lender shall be applied in the following order of priority: (a) interest
due under the Note; (6) principal due under the Note; (c} amounts due under Section 3. Such payments
shall be applied to each Periodic Payment in the order in which it became due, Any remaining amounts
shall be applied first to late charges, second to any other amounts due under this Security instrument, and
then to reduce the principal balance of the Note.

if Lender receives a payment from Borrower for a delinquent Periodic Payment which includes a
sufficient amount to pay any late charge due, the payment may be applied to the delinquent payment and
the late charge. if more than one Periodic Payment is outstanding, Lender may apply any payment
received from Borrower to the repayment of the Periodic Payments if, and to the extent that, each
paymenttan bg paid in full. Zo the extentthat angexcess Sxists after thé payment iSapplied to the full
paymeniziione oLnmre Petedic Paymentie sutie eitesssmayebe. appliedste-anglate charges due.
Voluntaf: prepayments “shalbe applled firstzto any prépaymefit charges: and.then 4s described in the

Note. = — = SE SE C= = —
Any? eeds, of Miscellaneous Proceeds to principal due under

 

 

        

y application oF payments, ins
the Note shall not extend or postpone the due date, or change the amount, of the Periodic Payments.

3. Funds for Escrow Items. Borrower shall pay to Lender on the day Periodic Payments are due
under the Note, until the Note is paid in full, a sum (the “Funds’) to provide for payment of amounts due
for: (a) taxes and assessments and other items which can attain priority over this Security Instrument as a
lien or encumbrance on the Property; (b) leasehold payments or ground rents on the Property, if any; and
{c) premiums for any and all insurance required by Lender under Section 5. These items are called
“Escrow ftems.” At origination or at any time during the term of the Loan, Lender may require that

CAE =n

% 2 D=85 4e5 Rc i =.
OKLAHOMES-Singls Far SeNIFORMANSTRUMENFose—

  

 

 

 

 

 

 

——7

 

 

 

 

 

 

 

 

 

 

  

De ae

Morignga Cadonce Cecumont Gontor @ 3784 04740

 

'
i
a
lA
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 17 of 32
Book: RB 5628 Page: 40

 

  
   
 
  

 

Community Associa nd Assessments, if any, be @scrowed by Borrower, and such dues,
fees and assessments shall be an Escrow Item. Borrower shall promptly furnish to Lender all notices of
amounts to be paid under this Section. Borrower shail pay Lender the Funds for Escrow Items unless
Lender waives Borrower's obligation to pay the Funds for any or all Escrow ftems. Lender may waive
Borrower's obligation to pay to Lender Funds for any or all Escrow Items at any time. Any such waiver may
only be in writing. In the event of such waiver, Borrower shall pay directly, when and where payable, the
amounts due for any Escrow Items for which payment of Funds has been waived by Lender and, if Lender
requires, shall furnish to Lender receipts evidencing such payment within such time period as Lender may
require, Borrower's obligation to make such payments and to provide receipts shall for all purposes be
deemedao be @:covenant and agreementzantained:inttls Security Instrument, as the phrase “covenant
and agreementZis used.in Séction 9. 4 Rorrower:is-obligated-to pay-Escrow items dipsctly, pursuant to a
waiver, #nd:Rorrowar failto‘way the amount due far ancEscraw ftem,“Eerider Tayaéxeldise its rights under

Section #:and:pay Such amount and Borowershail then be-ebligated-under Section Go repay to Lender
any suchramount. Lender may=revoke the-waiver-as to“any"or aIFEScrow lteiné-at atiy time by a notice
given in accordance with Section 14 and, upon such revocation, Borrower shall pay to Lender all Funds,
and in such amounts, that are then required under this Section 3.

Lender may, at any time, collect and hold Funds in an amount (a) sufficient to permit Lender to apply
the Funds at the time specified under RESPA, and (b} not to exceed the maximum amount a Jender can
require under RESPA. Lender shall estimate the amount of Funds due on the basis of current data and
reasonable estimates of expenditures of future Escrow Items or otherwise in accordance with Applicable
Law.

The Funds shall be held in an institution whose deposits are insured by a federal agency,
instrumentality, or entity (including Lender,.if Lenderts aninstitution whose deposits are so insured) ar in
any Fedaral Hame Loan Batik. Lendacshalzanpigttie=2tinds to pay the-Escrow Iterf8 no later than the
time sp&tified Sinder RESPASLendeshall fotcharge: Borower tas. holdiig™and applying the Funds,
annually=angiygzingsine Escraw account, or Sérifying fie Escrow items zunles&eLerider pays Borrower
interest @n thezEunds:ancApplieable Lavepermits Gend&t to Makézsuoh acharge=Unless an agreement is
made in writing or Applicable Law requires interest to be paid on the Funds, Lender shall not be required
to pay Borrower any interest or earnings on the Funds. Borrower and Lender can agree in writing,
however, that interest shall be paid on the Funds. Lender shail give to Borrower, without charge, an annual
accounting of the Funds as required by RESPA,

!f there is a surplus of Funds held in escrow, as defined under RESPA, Lender shall account to
Borrower for the excess funds in accordance with RESPA. If there is a shortage of Funds held In escrow,
as defined under RESPA, Lender shall notify Borrower as required by RESPA, and Borrower shall pay to
Lender the amount necessary to make up the shortage in accordance with RESPA, but in no more than
12 monthly payments. If there is a deficiency of Funds held in escrow, as defined under RESPA, Lender
shall nofify. Bomwer as required by RESPASend Borrower Shall pay to Ender the amount necessary to
make uptte. deficiencyin accordanceawith RESPAZbutnimncamoratian {Zamornithly. payinents.

jaymierit:in fulLof-all sums:secured:by this Security IfstrumentaL_endetshalljpromptly refund to

 

 

 

 

Upgn
BorroweganyEundeheléby Lender, === = =

      

 

4. “Charges; Litns. Borrower shail pay alf taxes, assessments, Charges, finés, and impositions
attributable to the Property which can attain priority over this Security Instrument, leasehold payments or
ground rents on the Property, if any, and Communify Association Dues, Fees, and Assessments, if any.
To the extent that these items are Escrow items, Borrower shail pay them in the manner provided in
Section 3.

Borrower shail promptly discharge any lien which has priority over this Security Instrument unless
Borrower: (a) agrees in writing to the payment of the obligation secured by the lien in a manner acceptable
to Lender, but only so long as Borrower is performing such agreement; (b) contests the lien in good faith

EE SAN

3 2: O=te é6aze £9 5 = SEFWEEM 2G MEE QO Ee
OKLAHOMAe-Singi-ramilfeeGNIFORMANSTIRUMENPesee 9 as =
Mortgage Cadonce Deeument Cantés © 3784 04/16

   
   

 

 

 

 

 

 

 

 

 

 

 

 

A
h
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 18 of 32
Book: RB 5628 Page: 41

 

  
 
 
 

   

thé lien in, legal proceedings which in Lender's opinion operate to
prevent the enforcement of the lien while those proceedings are pending, but only until such proceedings
are concluded; or (c} secures from the holder of the lien an agreement satisfactory to Lender
subordinating the lien to this Security Instrument. If Lender determines that any part of the Property is
subject to a lien which can attain priority over this Security Instrument, Lender may give Borrower a notice
identifying the fien. Within 10 days of the date on which that notice is given, Borrower shall satisfy the lien
or fake one or more of the actions set forth above in this Section 4.

Lender may require Borrower to pay a one-time charge for a real estate tax verification and/or
reporting service used by Lander in connection with this Loan.

    

 

any othe? Hazerdssinclagings but néé limited=to=eariiquakes=and=flodds, for=whieh Lender requires
insurange. Thiszinsuranc# siall be nralntainéd inethe amounts=tincludirige dsduclibletlavels) and for the
periods that Lendertequires-What Lender requirés pursuant to-te preceding seritences can change
during the term of the Loan. The insurance carrier providing the insurance shall be chosen by Borrower
subject to Lender's right to disapprove Borrower's choice, which right shalt not be exercised unreasonably.
Lender may require Borrower to pay, in connection with this Loan, either: (a) a one-time charge for flood
zone determination, certification and tracking services; or (b) a one-time charge for flood zone
determination and certification services and subsequent charges each time remappings or similar
changes occur which reasonably might affect such determination or certification. Borrower shall also be
responsible for the payment of any fees imposed by the Federal Emergency Management Agency in
connection with the review of any flood zone determination resulting from an objection by Borrower.

if Borrower fails to maintain any of.the coverages-deseribed above, Lender may obtain insurance
coveragé=at Lender's optiof=and Bortewers=exgense=Lefider is_underno obligatiéfi to purchase any
particulactypeor amount-of:coverage= Therefore =sUch=e6valage shall cover Lender=but might or might
not protest BowOwer, Borfower's equitéin the:Property=or thie contents af the:Prapedy, against any risk,
hazard oF liability andanight=mpvide graateror ioster Coverage thar was preyiously=in effect. Borrower
acknowledges that the cost of the insurance coverage so obtained might significantly exceed the cost of
insurance that Borrower could have obtained. Any amounts disbursed by Lender under this Section § shail
become additional debt of Borrower secured by this Security Instrument. These amounts shall bear
interest at the Note rate from the date of disbursement and shall be payable, with such interest, upon
notice from Lender to Borrower requesting payment.

All insurance policies required by Lender and renewals of such policies shall be subject to Lender's
right to disapprove such policies, shall include a standard mortgage clause, and shall name Lender as
mortgagee and/or as an additlonal loss payee. Lender shall have the right to hold the policies and renewal
certificates. if Lender requires, Borrower shall promptly give to Lender all receipts of paid premiums and
renewal@otices: |f Borrower-cbtains anjztorh.of issurance ‘eoverage, ndEotherwise required by Lender,
for damagé=to 2or destfiictionzof, the Broperty=suGk policy: shall intfade aestantiaig marigage clause and

shall naifie Lerderias matigagee and/or as aniadditiondijoss payee. =

in tie event Giloss=Bartower shailt-give-prompt noticeto thte.iiSuranceccaftier and Lender, Lender
may make proof of loss if nofthade promptly by Borrower. Unless Lender and’ Borrower otherwise agree
in writing, any insurance proceeds, whether or not the underlying insurance was required by Lender, shall
be applied to restoration or rapair of the Property, if the restoration or repair is economically feasible and
Lender's security is not lessened. During such repair and restoration period, Lender shall have the right to
hold such insurance proceeds until Lender has had an opportunity to inspect such Property te ensure the
work has been completed te Lender's satisfaction, provided that such inspection shall be undertaken
promptly. Lender may disburse proceeds for the repairs and restoration in a single payment or in a series
of progress payments as the work Is completed. Unless an agreement is made in writing or Applicable

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  
 
 

 

   

AS ==

Mortgage Cadanco Document Cantar @ 3784 04710

‘all
|
|
|
‘Ih
il

|
i
i
i
|
i
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 19 of 32
Book: RB 5628 Page: 42

 

|
Hl

Uhl

      

    

 

 

 

Law requires interest fo be paid on such insurance proceeds, Lender shail not be required to pay Borrower
any interest or earnings on such proceeds. Fees for public adjusters, or other third parties, retained by
Borrower shall not be paid out of the insurance proceeds and shali be the sole obligation of Borrower. If
the restoration or repair is not economically feasible or Lender's security would be lessened, the insurance
proceeds shall be applied to the sums secured by this Security Instrument, whether or not then due, with
the excess, if any, pald to Borrower. Such insurance proceeds shall be applied in the order pravided for in
Section 2,

If Borrower abandons the Property, Lender may file, negotiate and settle any available Insurance
claim and related matters. If Borrower does not respond within 30 days to a notice from Lender that the
insurangcarria: has offered.to settle aclaim-thenszends=may negotiatezind settle thesclalm, The 30-day
period will: begin: when:the nelice is givén. In sthezavert-er £1 enderacquires4he-Praperty under Section
24 or otherwise Borowechereby assigns to Lender (ajesorrawer’s rights ariy-iasurapice proceeds in an
amountiot faaxcéad the-aniaunts unpaid usder the Nofe ofthissSecurityanstfument, and (b) any other of
Borrower's rights (other thar the right ta-any refund oPunearmed premiGms paid-by Borrower) under all
insurance policies covering the Property, insofar as such tights are applicable to the coverage of the
Property. Lender may use the insurance proceeds either to repair or restore the Property or to pay
amounts unpaid under the Note or this Security Instrument, whether or not then due.

& Occupancy. Borrower shail occupy, establish, and use the Property as Borrower's principal
residence within 60 days after the execution of this Security instrument and shall continue to occupy the
Property as Borrower's principal residence for at least one year after the date of occupancy, unless Lender
otherwise agrees in writing, which consent shall not be unreasonably withheld, or unless extenuating
circumstances exist which are beyond Borrower's control.

7. =-Preservation, Maintenance and-Protection.of-the Property;nspections<Borrower shall not
destroy, sdamage or impair the-Propertgaallowihe Property.to.deteriorate of commit waste on the Property.
Whetherorndk Borrower: isstesidingain the Broperty, Sorrawer=shair maintain _the Béoperty in order to
prevent the Properly. frovzdeteriorating=or decrasing In-valuezdue to its conditionUniéss it is determined
pursuantto Section Sahat repair or restoralion is not ecthoniicallytaasible: Borrower Stall promptly repair
the Property if damaged to avoid further deterioration or damage. If insurance or condemnation proceeds
are paid in connection with damage to, or the taking of, the Property, Borrower shall be responsible for
repairing or restoring the Property only if Lender has released proceeds for such purposes. Lender may
disburse proceeds for the repairs and restoration in a single payment or in a series of progress payments
as the work is completed. If the insurance or condemnation proceeds are not sufficient to repair or restore
the Property, Borrower is not relleved of Borrower's obligation for the completion of such repair or
restoration.

Lender or its agent may make reasonable entries upon and inspections of the Property. If it has
reasonable cause, Lender may inspect the Interior ofthe improvements on the Property, Lender shall give
Borrowerntoticé=at the time offer prior to=stichzan interioairispec

 

 

 

 

eriogifisvection specifying such reagspnable cause.

Wer Shall 66 In=default=¥, durigg the Loan application

the direction of Berféwer=6r with Borrower's

oo oT em pi =— — — - ot =e
knowledge ofvonsent-gave iffaterially falsezimisleading =ar Inaccurate-infarmation=c statements to Lender
{or failed to provide Lender with material Information) In connection with the Loan. Material
representations include, but are not limited to, representations concerning Borrower's occupancy of the
Property as Borrower's principal residence.

8. Protection of Lender's Interest in the Property and Rights Under this Security Instrument.
lf (a) Borrower fails to perform the covenants and agreements contained in this Security Instrument, (b)
there is a legal proceeding that might significantly affect Lender's interest in the Property and/or rights

under this Security Instrument (such as a proceeding in bankruptcy, probate, for condemnation or

A en

«3 DT: O=Geé=e 2E9 22 Soa ee ee EM El MEO 2
OKLAHOMAE-Singiackam!ly-=GRF ORMANST RUMEN faeces Ee
Morigage Cadence Document Center © 3784 04/10 Page 7 of 14

   
  

i

  
 
 

aah

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

MB

|
!
i A

A

i

   

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 20 of 32
Book: RB 5628 Page: 43

 

       

forfeiture, for enforcement of @ lien which may attain priority over this Security Instrument or to enforce
laws or regulations), or (c) Borrower has abandoned the Property, then Lender may do and pay for
whatever is reasonable or appropriate to protect Lender's interest in the Property and rights under this
Security Instrument, including protecting and/or assessing the value of the Property, and securing and/or
repairing the Property. Lender’s actions can include, but are not limited to: (a) paying any sums secured by
a lien which has priority over this Securify Instrument; (b) appearing in court; and (c) paylng reasonable
attorneys’ fees to protect its interest in the Property andor rights under this Security Instrument, including
its secured position in a bankruptcy proceeding. Securing the Property includes, but is not limited to,
entering the Property to make repairs, change locks, replace or board up doors and windows, drain water
from pipes, eliminate building.or other codé:violations-or-dangerous conditiens, and haye utilities turned on
or off. Althougia ender.maystake action undgethis=Section-9, Lender daes not:have:to do so and is not
under aby duty-or -obligalionao do sc=it is agrsedathatLender ifcurs nccllablliytor Get taking any or all

 

 

  

actions authotized GnderthisSection $=. == = 2S Sa zs BZ = =

Anyamounts disbutsed=by Lendéfdnder this Settior=@ shal become additional debt of Borrower
secured by this Security Instrument. These amounts shall bear Interest at the Note rate from the date of
disbursement and shall be payable, with such interest, upon notice from Lender to Borrower requesting
payment.

If this Security Instrument is on a leasehold, Borrower shall comply with all the provisions of the
lease. If Borrower acquires fee title to the Property, the leasehold and the fee title shall not merge unless
Lender agrees to the merger in writing.

10. Assignment of Miscellaneous Proceeds; Forfelture. All Miscellaneous Proceeds are hereby
assigned to and shall be paid to Lender.

if the Property is damaged, such Miscellaneous-Praseeds shall be applied to restoration or repair of
the Progutty, fhe restoratign.or repair ls esanomMicallé feasible_and Léfider's_secunty is not lessened.
During Suck: rSpaiand=restoration period, Gender shall Ravesthe=right to hald such Miscellaneous
Proceeds: untistender Has Had an opportunity tézinsfSct slick=Propertytozensure the work has been
completéd to“Eéndérsisatisfattion, provided=that:suchanspectionsahall be ondertaken prompily. Lender
may pay for the repairs and restoration in a single disbursement or in a series of progress payments as
the work is completed, Unless an agreement is made in writing or Applicable Law requires interest to be
paid on such Miscellaneous Proceeds, Lender shall not be required to pay Borrower any interest or
earnings on such Miscellaneous Proceeds. if the restoration or repair is not economically feasible or
Lender's security would be lessened, the Miscellaneous Proceeds shall be applied to the sums secured by
this Security instrument, whether or not then due, with the excess, If any, pald to Borrower, Such
Miscellaneous Proceeds shall be applied in the order provided for in Section 2,

In the event of a total taking, destruction, or loss in value of the Property, the Miscellaneous
Proceeds shall be applied to the sums secured by this Security instrument, whether or not then due, with

 

 

 

the excess; if any, paidto Borrower, <== 2" = = = =
In thecevent ofspactiataking, destructiia SE0ssn luecof the Bropsrtysin wiich the fair market

 

 

 

value ofthe=Propetly inimediately bafare the=pafiial taking=dastruction=or Jesé<in value is equal to or

greater fan the amiountof the-sums Séouréd by this Secutity fistnimient itinediately: before the partial

taking, destruction, of loss in Value, unléss Borrower and Lender otherwise agree In writing, the sums
secured by this Security Instrument shall be reduced by the amount of the Miscellaneous Proceeds
multiplied by the following fraction: (a) the total amount of the sums secured immediately before the pantial
taking, destruction, or loss in value divided by (b) the fair market value of the Property immediately before
the partial taking, destruction, or loss in value. Any balance shall be paid to Borrower.

In the event of a partial taking, destruction, or loss in value of the Property in which the fair market
value of the Property immediately before the partial taking, destruction, or loss in value is less than the
amount of the sums secured immediately before the partial taking, destruction, or loss In value, unless

LAN

x3 o=D= 25k

ee oe
OKLAMOMAr-Singiaeks Sle SDIS
Mortgage Cadonca Document Centar © 3784 04710

 

 

 

 

 

 

 

 

 

 

  

Page 8 of 14

 

Hl

 

ll
Case: 19-10201 Doc:17 Filed: 03/01/19 Page: 21 of 32
Book: RB 5628 Page: 44

 

  
  

roceeds sHallbe applied to the sums
secured by this Security instrument whether or not the sums are then due.

If the Property is abandoned by Borrower, or if, after notice by Lender to Borrower that the Opposing
Party (as defined In the next sentence) offers to make an award to settle a claim for damages, Borrower
fails to respond to Lender within 30 days after the date the notice is given, Lender is authorized to collect
and apply the Miscellaneous Proceeds either to restoration or repair of the Property or to the sums
secured by this Security instrument, whether or not then due. “Opposing Party” means the third party that
owes Borrower Miscellaneous Proceeds or the party against whom Borrower has a right of action in
regard to Miscellaneous Proceeds.

Borrower shall be in default if anysaetion or_procestiing, whether civil or criminal, is begun that, in
Lender'sjadgrfént, could result in faffeiture=of the-Property or.other material<impaitment of Lender's

3 er

interest in the Property derights unddEthis Seturitz instumeant Borréwercarr cure such a default and, if
acceleration tas oGcurred? rélistate agprovided isssection $8, by. causing: the action gr proceeding to be
dismissed witha ruling-that, in-Lender ssjadgment=preciudes forfeiture af the:Property or other material
impairment of Lender's interest in the Property or rights under this Security instrument, The proceeds of
any award or claim for damages that are attributable to the impairment of Lender's interest in the Property
are hereby assigned and shali be paid to Lender.

All Miscellaneous Proceeds that are not applied to restoration or repair of the Property shall be
applied in the order provided for in Section 2.

11. Borrower Not Released; Forbearance By Lender Not a Waiver. Extension of the time for
payment or modification of amortization of the sums secured by this Security Instrument granted by
Lender to Borrower or any Successor in interest of Borrower shall not operate to release the liability of
Borrower..or any Successors in Interest-of Borrewer<Lender shall not be required to commence
proceedigs against any Suééessor is=interest o&Borraweror to_refusé-to extend time for payment or
otherwise: madify amortizatioreof the Sums segured-by iis Secufily listrament bytedson of any demand
made by=thé=efigival Boffower or any=Successorsin Intsrestoftorrawer Anyforbearance by Lender in
exercisiag anyaightarem edjeincludingswilfiout imitation, Sendérssactéptanea=of payments from third
persons, entities or Successors in Interest of Borrower or in amounts less than the amount then due, shall
not be a waiver of or preclude the exercise of any right or remedy.

12, Joint and Several Liability; Co-signers; Successors and Assigns Bound. Borrower
covenants and agrees that Borrower's obligations and liability shall be joint and several. However, any
Borrower who co-signs this Security Instrument but does not execute the Note (a “co-signer’): (a) is
co-signing this Security Instrument only to mortgage, grant and convey the co-signer's Interest in the
Property under the terms of this Security Instrument; (b} is not personally obligated to pay the sums
secured by this Security Instrument; and (c) agrees that Lender and any other Borrower can agree to
extend, modify, forbear or make any accommodations with regard to the terms of this Security Instrument

 

 

or the Note. witiiout the co-sigder's consent, == =" = = =
Subject. to: thazpfovisians: of Section EG wariy= Sactessorsitntelést -ofBorréwer who assumes

 

Il

    

Borrowees Obligations urider3his Secufity Instiimnent inaawiting, atid is approved:-by-L ender, shall obtain all
of BorrdWer'sstightS=and-beniefits undér=thie=Sectiity dhstrament:Berrowelshaiendebe released from

Borrower's obligations and liability under this Security Insirument unless Lender agrees to such release in
writing, The covenants and agreements of this Security Instrument shall bind (except as provided in
Section 19} and benefit the successors and assigns of Lender.

13. Loan Charges. Lender may charge Borrower fees for services performed in connection with
Borrower's default, for the purpose of protecting Lender's interest in the Property and rights under this
Security Instrument, including, but not limited to, attorneys’ fees, property inspection and valuation fees. In
regard to any other fees, the absence of express authority in this Security Instrument to charge a specific

ee I

Oe oS = = ==
OKLAHOMAS-Sin giaeamilfseMiFORMENST RUMEN he
Mortgage Cadente Document Cantar © 3784 O10 —

    

 

 

 

 

 

 

 

 

 

 

 

 

l
i

   

   

il

 

“" pagaSofi4

|
i
f

I
il
i
HE
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 22 of 32
Book: RB 5628 Page: 45

 

    
   

    

 

 

charging of such fee. Lender may not
charge fees that are expressly prohibited by this Security instrument or by Applicable Law.

If the Loan is subject to a law which sets maximum joan charges, and that law Is finally interpreted so
that the interest or other loan charges collected or to be collected in connection with the Loan exceed the
permitted iimits, then: (a) any such loan charge shall be reduced by the amount necessary to reduce the
charge to the permitted limit; and (b) any sums already collected from Borrower which exceeded permitted
limits will be refunded to Borrower. Lender may choose to make this refund by reducing the principal owed
under the Note or by making a direct payment to Borrower. If a refund reduces principal, the reduction will
be treated as a partial prepayment without any prepayment charge (whether or not a prepayment charga
is provided forsgnder the Note). Borraweissacceptance=of any such refand made bedirect payment to
BorroweEwill constitute:a. waiver of anyzright otaction:Rarrower mighthave-arising-out of such overcharge.

14=2NoticesAall noticaé given hy BorraweEer Eghdetsinzconriectin with3this Security Instrument
must bein wiitifig. Any soticé=to Borréwer in2eonnection=with=his:Securiteinatrumentshall be deemed to
have béén given to Borrower*when mailed “by first class mail or when “Actually delivered to Borrower's
notice address if sent by other means, Notice to any one Borrower shall constitute notice to all Borrowers
unless Applicable Law expressly requires otherwise. The notice address shall be the Properly Address
unless Borrower has designated a substitute notice address by notice to Lender, Borrower shall promptly
notify Lender of Borrower's change of address. If Lender specifies a procedure for reporting Borrower's
change of address, then Borrower shall only report a change of address through that specified procedure.
There may be only one designated notice address under this Security Instrument at any one time. Any
notice to Lender shall be given by delivering it or by maiting it by first class mail to Lender's address stated
herein unless Lender has designated another address by notice te Borrower. Any notice in connection with
this Security instrument shall_not be deemed fo have-been: given to Lender until actually received by
Lender, sf=any=notice_requirsa_by thig=Securlty Instruments also_reqiifed under Applicable Law, the
Applicable Laverequiremént will satisfeihe cofespanding requirementunder this Security Instrument.

15=Géverniig Law; Severability; Rulessof Gonstruction—This Secunty ifstrument shall be
governed: by federaizlaw andahe law claife-jurisdictiofr in awhichtbe Properyeis=located. All rights and
obligations contained in this Security Instrument are subject te any requirements and limitations of
Applicable Law. Applicable Law might explicilly or implicitly allow the parties fo agree by contract or It
might be silent, but such silence shail not be construed as a prohibition against agreement by contract. In
the event that any provision or clause of this Security Instrument or the Note conflicts with Applicable Law,
such conflict shail not affect other provisions of this Security Instrument or the Note which can be given
effect without the conflicting provision.

As used in this Security Instrument: (a) words of the masculine gender shall mean and include
corresponding neuter words or words of the faminine gender; (b) words in the singular shall mean and
include the plural and vice versa; and (c).the word.may: gives sole discretion without any obligation to
take anyzaetion= = = = = =

 

 

 

 

 

 

 

    

 
 
 
  

of this Security

 

 

17=Transier-Gfthie Property. “Ehistioan fiay Be declared=immediately=due=and payable upon
transfer of the Property securing such Joan to any transferee, unless the acceptability of the assumption of
the loan is established pursuant to Section 3714 of Chapter 37, Title 38, United States Code.

if Lender exercises this option, Lender shail give Borrower notice of acceleration. The notice shail
provide a period of not less than 30 days from the date the notice is given in accordance with Section 14
within which Borrower must pay all sums secured by this Security Instrument. If Borrower fails to pay

these sums prior to the expiration of this period, Lender may invoke any remedies permitted by this

Security instrument without further notice or demand on Borrower.
eT ON
6 z += ee Tp oT *

* 3 fe OaOe 6 EFOre 5 * Se
OKLAHOMA=-Singht Family air ORMANE RUMENTSasas—— = =: =
Morigaga Cadence Document Center © 4784 04/10 Page 10 of 14

       

    
    

     

 

 

 

 

 

 

 

 

 

 

   

   

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 23 of 32
Book: RB 45628 Page: 46

 

    

18, Borrower's Right to Relnstate After Acceleration. If Borrower meets certain conditions,
Borrower shall have the right to have enforcemant of this Security Instrument discontinued at any time
prior to the earliest of (a) five days before sale of the Property pursuant to any power of sale centalned in
this Security Instrument; {6} such other period as Applicable Law might specify for the termination of
Borrower's right to reinstate; or (c} entry of a judgment enforcing this Security instrument. Those
conditions are that Borrower: (a) pays Lender all sums which then would be due under this Security
instrument and the Note as if no acceleration had occurred; (b} cures any default of any other covenants
of agreements; (c) pays all expenses incurred in enforcing this Security Instrument, including, but not
limited to, reasonable attorneys’ fees, property inspection and valuation fees, and other fees incurred for

 

sums afd expenses“irdne S&more of thetollowing fotms~as séletted"by Eender: fa) cash; (b} money
order; (c) certified check, bank check, treasurer's check or cashier's check, provided any such check is
drawn upon an institution whose deposits are insured by a federal agency, instrumentality or entity; or (d)
Electronic Funds Transfer. Upon reinstatement by Borrower, this Security Instrument and obligations
secured hereby shall remain fully effective as if no acceleration had occurred. However, this right to
reinstate shall not apply In the case of acceleration under Section 17.

19. Sale of Note; Change of Loan Servicer; Notice of Grievance. The Note or a partial interest in
the Note (together with this Security Instrument) can be sold one or more times without prior notice to
Borrower. A sale might result in a change in the entity (known as the “Loan Servicer’) that collects Periodic
Payments. due_under the Note and this Security Instrument.and performs. other mortgage loan servicing
obligatid&ié.undét the Note, this Securifyinstrument: ané-Applicable Law. ‘There_also might be one or more
changespEthel cai Samicarunrelated to a Sale-af the-Nota, Ifthere issa changé ofzthe Loan Servicer,
BorrowéEwilkbe:givén witterenotice dEihe chan

 

Eihe chaz geavhich:wilistate the natie and address of the new Loan
Servicersthe addresssid=whith=paymentézshould be mate atid Baysdtheintotmation=RESPA requires in
connection with a notice of transfer of servicing. If the Note is sold and thereafter the Loan is serviced by a
Loan Servicer other than the purchaser of the Note, the mortgage loan servicing obligations to Borrower
will remain with the Loan Servicer or be transferred to a successor Loan Servicer and are not assumed by
the Note purchaser unless otherwise provided by the Note purchaser,

Neither Borrower nor Lender may commence, join, or be joined to any judicial action (as either an
individual litigant or the member of a class) that arises from the other party’s actions pursuant to this
Security Instrument or that alleges that the other party has breached any provision of, or any duty owed by
reason of, this Security Instrument, until such Borrower or Lender has notified the other party (with such
notice given in compliance with the requirements of Section 14) of such alleged breach and afforded the
other party hamto a reasonable periat=atter tha= giving BT such notife to take SGrrective action. If

Applicablaciaweprovides.a time period: whichanast=elapsé peforetertalfzactiofiean=be taken, that time
period will hé.deeriéd té:becteasonable for purpdes iif this: paragraph=thenotihe of acceleration and
opportunily te=curé=giverr to=Borrowerpursuant ft Sestion=24=and=thenoli¢e of aééeleration given to
Borrower pursuant to"‘Séctiont7 shall be“deemed'to salisfy the notice arid opportunity to take corrective
action provisions of this Section 19.

20. Hazardous Substances, As used in this Section 20: (a) “Hazardous Substances” are those
substances defined as toxic or hazardous substances, pollutants, or wastes by Environmental Law and
the follawing substances: gasoline, kerosene, other flammable or toxic petroleum products, toxic
pesticides and herbicides, volatite solvents, materials containing asbestas or formaldehyde, and
radioactive materials, (b) “Environmental Law’ means federal laws and Jaws of the jurisdiction where the

Property is located that relate to health, safety or environmental protection; (c) “Environmental Cleanup"

INADA NES === =U

OKLAHOMA=-Singigramip=UMIFORMANSTRUMENTSSS= = = = Se ES
Mortgage Cadence Socument Centar @ 3784 04/10 Page 11 of #4

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

|
He

 

i
4;
u
i
:
Tp
fi
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 24 of 32
Book: RB 5628 Page: 47

 

   

 

includes any response action, remedial action, or removal action, as defined in Environmental Law; and
(d) an “Environmental Condition” means a condition that can cause, contribute to, or otherwise trigger an
Environmental Cleanup,

Borrower shall not cause or permit the presence, use, disposal, storage, or release of any Hazardous
Substances, or threaten to release any Hazardous Substances, on or in the Property. Borrower shall not
do, nor allow anyone else to do, anything affecting the Property (a) that is in violation of any Environmental
Law, {b) which creates an Environmental Condition, or (c) which, due to the presence, use, or release of a
Hazardous Substance, creates a condition that adversely affects the value of the Property. The preceding
two sentences shall not apply to the presence, use, or storage on the Property of small quantities of
Hazardaus Substances that are generally-tacognizeti-ta-be appropriate te:normal residential uses and to
maintenance ofthe Rroperty-{meluding=but notlimited 4g=hazardous:substances.in.cofsumer products).

Botowar shallpromptly-give Leniier writtgn naticeif (@=any investigation, clalm=gemand, lawsuit or
other action “Dysany=govemnisntal orfegulatoty agencyzor private party=inveiving: the:Property and any
Hazardous Substance=or Envirenmentai=Law of whith “Borrower has actual Knowledge, (b) any
Environmental Condition, including but not limited to, any spilling, leaking, discharge, release or thraat of
release of any Hazardous Substance, and (c) any condition caused by the presence, use or release of a
Hazardous Substance which adversely affects the value of the Property. if Borrower learns, or is notified
by any governmental or regulatory authority, or any private party, that any removal or other remediation of
any Hazardous Substance affecting the Property is necessary, Borrower shall promptly take all necessary
remedial actions in accordance with Environmental Law, Nothing herein shall create any obligation on
Lender for an Environmental Cleanup.

21. Funding Fee. A fee equal to one-half of one percent of the balance of this loan as of the date of

 

 

 

 

as trustag=for 3he Departmeat_of Vetérans=Affairs: If ise" aSsumer_fail€to pay thissfee at the time of

transfer Ahefee-shalrconsttate an additional-debEtc that alteady-securad by-thisinstument, shall bear

interest BE thigstate Rereisiravided, and at theSptiéh ofthe payes of the idebtedmesé:hereby secured or

any tranisteree=theréef=shaliebe immediately dud=and=payable =Ehis: fee: is=antimatically waived if the
assumer is exempt under the provisions of 38 U.S.C. 3729(c). (Note: The funding fee for loans assumed
between 12/13/02 and 9/30/03 will be 1 percent.)

22. Processing Charge. Upon application for approval to allow assumption of this loan, a
processing fee may be charged by the loan holder or its authorized agent for determining the
creditworthiness of the assumer and subsequently revising the holder's ownership records when an
approved transfer is completed. The amount of this charge shall not exceed the maximum established by
the Department of Veterans Affairs for a loan to which Section 3714 of Chapter 37, Title 38, United States
Code applies.

23. Indemnity Liability, Hf this obligation is assumed, then the assumer hereby agrees to assume
all of théobligations of the veteran unde=ihétermsofth@msiruments creating and securing the loan. The
assumeffuthér agréés=to aademnifyzthe Depatiméitot Veterans=aAffairs to=the

g: cé-of ihe indebtedness created by.tt

 
   

arisingtrom the-guatanty or insuran ted by.th

    

 

 

 

NON-UNIFORM COVENANTS. Borrower and Lender further covenant and agree as follows:

24, Acceleration; Remedies. Lender shail give notice to Borrower as required by Applicable
Law prior to acceleration following Borrower's breach of any covenant or agreement in this
Security Instrument (but not prior to acceleration under Section 17 unless Applicable Law
provides otherwise). The notice shall specify: (a) the default; (b} the action required to cure the
default; (c) a date, not less than 35 days from the date the notice Is given to Borrower, by which
the default must be cured; (d) that failure to cure the default on or before the date specified In the

TT AULT

4 3 OG O=be 6 fze0 22 5 MES

     

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

OKLAHOMA Singiticamily=xUNIFORMARST RUMEN T=22z=="

 

Mortgage Cadence Documant Center @ 3784 04710

 

|
i
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 25 of 32
Book: RB 5628 Page: 48

 

     

  
   

 

 

 

 

notice may result in acceleration of the sums secured by this Security instrument and sale of the
Property; and (e) any other information required by Applicable Law. The notice shall further Inform
Borrower of the right to reinstate after acceleration and the right to bring a court action to assert
the non-existence of a default or any other defense of Borrower to acceleration and sale. If the
default Is not cured on or before the date specified In the notice, Lender at its option may require
immediate payment in full of all sums secured by this Security Instrument without further demand
and may Invoke the power of sale and any other remedies permitted by Applicable Law, Lender
shall be entitled to collect all costs and expenses incurred in pursuing the remedies provided in
this Section 24, Including, but not Hmited to, reasonable attorneys’ fees and costs of title
evidengé: = : = 2 f= = =

if Leride= Invokes: the=powersof saléztendershalk give=petice is=tie nianner required by
Applicatle-Eaw to: Borrower and any othat patson& prascfibed by-Applicablestaw. Lender shall
also publish:ifie notics-of sale, and=the-Properly simall be soldjws prescribed by Applicable Law.
Lender or its designee may purchase the Property at any sale. The proceeds of the sale shall be
applied in the manner prescribed by Applicable Law.

25. Release. Upon payment of all sums secured by this Security Instrument, Lender shall release
this Security instrument. Borrower shall pay any recordation costs unless Applicable Law provides
otherwise, Lender may charge Borrower a fee for releasing this Security Instrument, but only if the fee is
paid to a third party for services rendered and the charging of the fee is permitted under Applicable Law,

26, Waiver of Appraisement. Appraisement of the Property is waived or not waived at Lender's
option, which shall be exercised before or at the time judgment is entered in any foreclosure.

27. Assumption Fee. If there Is an assumption of this loan, Lender may charge an assumption fee
of U.S.23ne pércent (1.00%) of thesifipatd priicipal-balance of thé loan, but3io less than U.S.
$400.00:or more thaBsJ.S=$900.0G= = ==] ==: Ss = =
é _ powers

 

ml

 
 

 

 

 

 

 

   
 
 

 
 
 

   
 

mill
|
|

BY SIGNING BELOW, Borrower accepts and agrees to the terms and covenants contained in this

ecunity Instrument and In any Rider executed by Borrower and recorded with it,

AKD. et) Seal Atta esti (Seal)
Bertower - GARR HESKY -

 

      
  

MILCHESKY IR aka GAR Wat WiEstinding af¥ pro

  

 

=

IN

SOs Sat,

 

 

 

 

 

li

eS DE

 

 

 

 

 

 

   

tl

l
=

Zl ales << feFaer 5S «x
OKLAHOMA Single: FamilpegniF ORVEINS TRUME,
Montgnge Cadence Document Conlor & 3764 d4710

 

 

 

i
A
Case: 19-10201 Doc:17 Filed: 03/01/19 Page: 26 of 32
Book: RB 5628 Page: 49

 

 

 

 

State of Oklahoma

conyot_ (Ueland

This instrument was acknowledged before me on (Date) Novenbe {— Al, xO / de
v cy pt URIS ore ya Garry Tulonesky,

   

 

   

 

 

(Title or rank)
My Commission expires: //29 / L?

Origination Company: USAA Federal Savings Bank
NMLSR JD: 401068

Originator: Delicia ¥ Phillips
NMLSR ID: 852087

COMMISSION #. # 19000948

 

tl

   

HAN ESE

 

 

 

 

 

   

OE

ro
OKLAHONE-Singlec Family ZUMiEO RMAR isTRUMENT === ==
Mongags Cadence Document Canter © 3784 oar Dd

 

 

 

 

 

 

 

 

 

 

 

A

=

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 27 of 32
Book: RB 5628 Page: 50

 

 

a
Mt,

MIN: 1089 668-8000627925-7=

|

 

PLANNED UNIT DE

THIS LOAN IS NOT ASSUMABLE
WITHOUT THE APPROVAL OF THE
DEPARTMENT 208 2

-ERANS. AFFAIRS

           

     

es Pe Ae EL PALER Leb! NSIS E

THIS PLANNED UNIT DEVELOPMENT RIDER is made this 21st day of November, 2016, and Is
incorporated into and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security
Deed (the “Security instrument”) of the same date, given by the undersigned (the “Borrower’) to secure
Borrower's Note to USAA Federal Savings Bank {the “Lender"} of the same date and covering the
Property described in the Security Instrument and located at:

 
   

 
    

The Propericingudes, br Aot limited to, acparce’ of and pra 1 tha dwelling together with other

such paitels“aiid tertaitr coinmon areas=and facilities: agcdescdbed if SEESCEGAL DESCRIPTION
ATTACHED HERETO AND MADE A PART HEREOF. (the “Declaration’). The Property is a part of a
planned unit development known as

Renaissance Crossing
[Name of Planned Unit Development]

ithe *PUD"). The Property also includes Borrower's interest in the homeowners association or equivalent

TA OU

     

 

 

 

 

 

 

I

a 3 2 O=026=2 faa? =e 5 ee == ==
MULTISTATE PULEDE ReSinghtF amiy=st/ NIFORMNSTRUMENT===
Mortgage Cadence Document Confer © 3665 08/10 =

 

 

 

 

 

 

 

im,
vl

  

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 28 of 32
Book: RB 5628 Page: 31

 

 

entity owning or managing the common areas and facilities of the PUD (the “Owners Association’) and the
uses, benefits and proceeds of Borrower's interest.
PUD COVENANTS. in addition to the covenants and agreements made in the Security Instrument,
Borrower and Lender further covenant and agree as follows:
A. PUD Obligations. Borrower shall perform all of Borrower's obligations under the
PUD's Constituent Documents. The “Constituent Documents” are the (i) Declaration: (ii)
articles of incorporation, trust instrument or any equivalent document which creates the
Owners Association; and (ili) anyesbylaws=er sther-rules or regulations ofsthe Owners

Agsociation. Borrower=shall pramptly ‘pay.zwhen-due. all.dues and assessméhts imposed
purstanGip the Constitient Dodinents= = = = 2 SS 2B iam |

= BiProperty Insurance. Susong ay thazOwners Association maintains: with a generally’
accepted=instirarite carfier, a ‘Taster or=blanket’=poli@Sinsuring the=Property which Is
satisfactory to Lender and which provides insurance coverage in the amounts (including
deductible levels), for the periods, and against loss by fire, hazards included within the term
“extended coverage,” and any other hazards, including, but not limited to, earthquakes and
floods, for which Lender requires insurance, then: (i) Lender waives the provision in Section 3
for the Periodic Payment to Lender of the yearly premium installments for property insurance
on the Property; and (ii} Borrower's obligation under Section 5 to maintain property insurance
coverage on the Property is deemed satisfied to the extent that the required coverage is
provided by the Owners Association policy.

__. What Lender requires as a condition of this waiver can change during the term of the

 

 

 

loaf Borower shall gige Lendetpromat netite Sf ari= lapse in réquired propédy insurance
covprage providet_hy the mastacor blanket polity = o-= = 2-= E

== Inettte event ofa distributionenf propertyansufanceproteeds in‘fieu.of#éstoration or repair
foilewing:a loss-te:the Breperty, emte-eemmisn algas abd Taeilifiés ‘of the_2UD, ziny proceeds
payable to Borrower are hereby assigned and shall be paid fo Lender. Lender shall apply the
proceeds to the sums secured by the Security Instrument, whether or not then due, with the
excess, if any, paid to Borrower,

C. Public Liability Insurance. Borrower shall take such actions as may be reasonable to
insure that the Owners Association maintains a public liability insurance policy acceptable in
form, amount, and extent of coverage to Lender.

BD, Condemnation. The proceeds of any award or claim for damages, direct or
consequential, payable fo Borrower in connection with any condemnation or other taking of all
or any part of the Property or the common areas and facilities of the PUD, or for any
cohiveyatige in lieu of condemnatich=are hereby assigned and shaibe paid toZgender. Such

feceeds=shallsbeappiied by Eender is. (igesuris: secured=by the Security ifistrument as

 

 

 

 

PISCEROSesNale
provided:in Sectiont0=: = fF = & = 2 oe
= ExLender's Pricr:Consent-Borrawershalenot, except aftersfotice to-Lender and with
Lender's prior written cofisent, either partition or subdivide the’ Propertyor Consént to: (i) the
abandonment or termination of the PUD, except for abandonment or termination required by
law in the case of substantial destruction by fire or other casualty or in the case of a taking by
condemnation or eminent domain; (ii) any amendment to any provision of the “Constituent
Decuments” if the provision is for the express benefit of Lender: (iit) termination of
professional management and assumption of self-management of the Owners Association or

{iv} any action which would have the effect of rendering the public lability insurance coverage

maintained by the Owners Association unacceptable to Lender.

a

«3 D2 OSG be “ev ag 6 1S SS
MULTISTATE PUCERIDER=Gingle'Famillj_UNIFORMINSTRUMENTZ2 == 2 “2 ==

Mortgage Gadanco Document Centor'@ 364504710 == “Page Dard

  

  

 

 

 

 

 

     
   

* EE

 

|
|
|
ne
tt

!

 

|
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 29 of 32
Book: RB 5628 Page: 52

 

 

tlk

  

F. Remedies. if Borrower does not pay PUD dues and assessments when due, then
Lender may pay them. Any amounts disbursed by Lender under this paragraph F shall
become additional debt of Borrower secured by the Security instrument. Unless Borrower and
Lender agree to other terms of payment, these amounts shall bear interest from the date of
disbursement at the Note rate and shail be payable, with interest, upon notice from Lender to
Borrower requesting payment.

 

MIL CHESKY, JR aka GARRY | MILGCHESKY i i i
contrary, AMY MILCHESK Us rot
assuming any personal responsibility
for payment of the debt secured
hereby.

SNMESIDE OSES: =

Originater: Deil¢iaXt ¥ Phillips=
NMESR IDS3520g= ==

 

 

 

 

 

    

 

 

A

MULTISTAEE PUGRIDERgingie ingle Familias NIFORMURSTRUMENT=
Mortgage Cadance Document Contar @ 3645 04/10 — Page Far 3

 

 

UII

 

 

t
iH
ah

I
!
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 30 of 32
Book: RB 5628 Page: 53

 

 

  
 

I

  
 

|
iB

   

Enan #: 3000627925
= VA.Gase# 61-51-6-0628912

ni

   

|

 

THIS LOAN IS NOT ASSUMABLE WITHOUT
THE APPROVAL OF THE DEPARTMENT OF
VETERANS AFFAIRS-QRzITS AUTHORIZED

   
 

   

  

AGENT. 3"

 
 

 

    

UA

 

THIS ASSUMPTION RIDER is made this 2ist day of November, 2016, and is incorporated into
and shall be deemed to amend and supplement the Mortgage, Deed of Trust, or Security Deed (the
“Security Instrument”) of the same date given by the undersigned (the “Borrower") to secure Borrower's
Note to USAA Federal Savings Bank (the "Lender’) of the same date and covering the Property
described in the Security Instrument and located at:

809 SW 37TH ST, MOORE, OK 73160
[Property Address}

 

 

i

lt

 

 

SUMP TIORNFE0 VENANTSEIn additiofietie-sbvVahantFaad agreerrents ade in the Security

   
 

 

instrumant, Borrowar and:Lender further covenantahd agredas fSllows: 22 2 EE

= A_ActularationClause. thisdoan may ba-deciared:immediately:due-ant:payable upon
transfer of the property securing such loan to any transferee, unless the acceptability of the
assumption of the loan is established pursuant to Section 3714 of Chapter 37, Title 38,
United States Code.

B. Funding Fee Clause, A fee equal to one-half of 1 percent of the balance of this loan
as of the date of transfer of the property shail be payable at the time of transfer to the loan
holder or its authorized agent, as trustee for the Department of Veterans Affairs, Jf the
assumer fails to pay this fee at ihe time of transfer, the fee shall constitute an additional

PC nN

“3 $2 O2=02622 Z=922 5 sS = ASS R *
MULTISTATE VA ASSUMPTION-RIDEFeSingle Family UREORA INSTRUMENT =
Mortgage Cadance Documont Comer © 36397 04/10 =

  

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   
  

 

 

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 31 of 32
Book: RB 5628 Page: 54

 

 

debt to that already secured by this instrument, shall bear interest at the rate herein
provided, and at the option of the payee of the indebtedness hereby secured or any
transferee thereof, shall be immediately due and payable. This fee is automatically waived if
the assumer is exempt under the provisions of 38 U.S.C. 3729(c),

C. Processing Charge Clause. Upon application for approval to allow assumption of
this loan, a processing fee may be charged by the loan holder or its authorized agent for
determining the creditworthiness of the assumer and subsequently revising the holders

==0wnership records when an.approved transfetis=completed.=the amounteof this charge
z=shallfot exceed the maximum established-hy-the Department of Veterans Affairs for a loan

= (oowhith Section 3244 of Chapter 3 G2Title: 38 Snitad SiatesCotle dpplies, =

= ~Delndemnity Lability Sssumption=Clause=f this obligatio&= is2issuined, then the

=assumer haréby agrees to assure all oftheobligations-of the-veteran=tnder the terms of
the instruments creating and securing the loan. The assumer further agrees to indemnify
the Department of Veterans Affairs to the extent of any claim payment arising from the

guaranty or insurance of the indebtedness created by this instrument.

 

 

hewn

  
 
  
 

 

 
  
  
 

itfistailding any pravision te
ify, AMY-MILCHESKVS 6

assuming any personal responsibility
for payment of the debt secured
hereby.

Origination Company: USAA Federal Savings Bank
NMLSR iD: 401058

Originator, Dellcla Y Phillips
NMESR IDEB52087 =

   

TI

  

 

 

 

 

 

 

 

 

 

 

 

Na

 

it
?

5 +=

 

IP

 

ist
an

 
Case: 19-10201 Doc:17 _ Filed: 03/01/19 Page: 32 of 32
Book: RB 5628 Page: 55

 

File No.: a 2
Property: 809 SW 37TH ST, MOORE, OK 73160

 

The land referred to In this Report is situated in the STATE OF Oklahoma, COUNTY OF
CLEVELAND and described as follows:

LOT SEVENTEEN (17), IN-BLOCK ON SNEG), GF RENAISSANCE CROSSING, TO THE CITY OF
MOORE-CLEVELAND-COUNTY, OKLA OMA-ACGORDING T6-THE RECORDED PLAT THEREOF.

     
 

Commofily knowiT ser B0oS 3771 =o

 

A.P.N. 135477

2982
miRst AMERICAN ELS
MORTGAGE

CALE UU SREREROD AEE PETER AM UE

IAT MILCHESKY }

      

HIRI

 

 

:
a

al
